 

AMENDMENT TO EQUITY PLEDGE AGREEMENT

 

THIS AMENDMENT TO EQUITY PLEDGE AGREEMENT (this “Amendment”) is entered into as
of June 30, 2011; by and among General Red Company, Ltd., a company incorporated
under the laws of the British Virgin Islands (“Pledgee”), Xingguo General Red
Navel Orange Preservation Company, Ltd., a limited liability company organized
under the laws of the People’s Republic of China (“PRC”) (“Xingguo”) and the
majority shareholder of Xingguo (“Pledgor”), and Sheng Da Holdings Limited, a
company incorporated under the laws of British Virgin Islands (“Sheng Da BVI”,
and with Pledgee, Xingguo and Pledgor collectively referred to as the
“Parties”).

 

WHEREAS, Pledgee, Xingguo and Shareholder are parties to that certain Consulting
Services Agreement date November 17, 2008 (the “Consulting Agreement”), and in
connection therewith, Pledgors have entered into certain Equity Pledge Agreement
dated as of November 17, 2008 (the “Equity Pledge Agreement”) as security for
the performance by Xingguo of its obligations under the Agreement;

 

WHEREAS, Pledgee, Xingguo, Shareholder and Sheng Da BVI have entered into an
agreement dated as of even date herewith, whereby Pledgee has assigned the
Consulting Agreement and transferred all of its ‘rights and obligations under
Consulting Agreement to Sheng Da BVI;

 

WHEREAS, Section 9 of the Equity Pledge Agreement provides that in the event
that Pledgee assigns all of its rights and obligations under the Agreement, the
assignee shall enjoy and undertake the same rights and obligations of Pledgee
under the Equity Pledge Agreement as if the assignee is a party to the Equity
Pledge Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:

 

A.                TRANSFER OF THE EQUITY PLEDGE AGREEMENT; AMENDMENT.

 

(1)               The Parties hereby agree that the Equity Pledge Agreement is
amended to replace and substitute General Red Company, Ltd. (referred to in the
Equity Pledge Agreement as the “Pledgee”) with Sheng Da BVI.

 

(2)               The Pledgor hereby agree that Pledgee shall be deemed to have
satisfied the written notice provision of Subsection 9.3 of the Equity Pledge
Agreement to effectuate Pledgee’s transfer of the Equity Pledge Agreement and
assignment of all of its rights and obligations thereunder to Sheng Da BVI.

 

(3)               The Pledgor and Pledgee hereby agree that this Amendment shall
constitute the new pledge contract as required under Subsection 9.4 of the
Equity Pledge Agreement.

 

(4)               Except as expressly set forth herein, this Amendment shall not
be deemed to be a

 





 



 

(5)               waiver, amendment or modification of any provisions of the
Equity Pledge Agreement, or of any right, power, privilege or remedy provided
therein, or constitute a waiver, amendment or modification of any provision of
the Equity Pledge Agreement (except to the extent herein set forth), or any
other document, instrument and/or agreement executed or delivered in connection
therewith, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.

 

B.                 CONFLICTS. Except as expressly set forth in this Amendment,
the terms and provisions of the Agreement shall continue unmodified and in full
force and effect. In the event of any conflict between this Amendment and the
Agreement, this Amendment shall control.

 

C.                 COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

 

[Remainder of page left blank intentionally.]

 

2

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.

 

Pledgee:

 

General Red Company Ltd

 

By: /s/ Xingping Hou

Name: HOU, Xingping

Title: Director

  

Sheng Da BVI:

 

Sheng Da Holdings Limited

 

By: /s/ Xingping Hou

Name: HOU, Xingping

Title: Director

  

Xingguo:

 

Xingguo General Red Navel Orange Preservation Company7, Ltd.

 

By: /s/ Xingping Hou

Name: HOU, Xingping

Title: Executive Director

 

Pledgor:

 

Xingguo General Fruits Development, Ltd.

 

By: /s/ Xingping Hou

Name: HOU, Xingping

Title: Executive Director

 



3

